Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-12 in the reply filed on 7/28/2022 is acknowledged.
Claims 13-16, 25-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/28/2022.
The status of the claim(s) are: 
Claim(s) 17-24, 29-40 is/are cancelled;
Claim(s) 1-16, 25-28 is/are presently pending;
Claim(s) 16-16, 25-28 is/are withdrawn;
Claim(s) 1-12 is/are examined on the merits.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim(s) 3, 4 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 3 fails to further limit from claim 1 because claim 3 repeats recitation already recited in claim 1 lines 7-9.
Claim 4 fails to further limit from claim 2 because claim 4 repeats recitation already recited in claim 2 lines 8-12.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luzon (US 20140074193 A1; 3/13/2014; cited in a previous office action).
Regarding claim 1, Luzon teaches a personal care implement comprising:
an emitting end (Fig. 3, device 410; [0175]);
an electromagnetic source for projecting electromagnetic radiation onto an area of skin, the electromagnetic source having emission characteristics to treat a skin condition ([0172]; [0175]);
a light sensor configured to sense an amount of ambient light present at the emitting end (Fig. 1, 30; Fig. 2a; Fig. 4, 520; [0095]-[0096])
and a controller that instructs the electromagnetic source to begin projecting only when the light sensor senses that the amount of ambient light at the emitting end is below a predefined threshold (Fig. 2a; [0095]-[0098]; [0168]).
Regarding claim 3, Luzon teaches wherein the controller instructs the electromagnetic source to project only when the light sensor senses the amount of ambient light at the emitting end is below the predefined threshold (Fig. 2a; [0095]-[0098]; [0168]).
Regarding claim 11, Luzon teaches wherein the emitting section is fixed relative to the body (Fig. 3).
Regarding claim 12, Luzon teaches wherein the predetermined threshold of the light sensor is an amount of light present outside of the emitting end ([0096]-[0097]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luzon as applied to claim 1 above, in view of Kelleher (US 20150005750 A1; 1/1/2015).
Regarding claim 2, Luzon teaches a body section (Fig. 3);
a treatment section including the emitting end and a body end, the emitting end being located at a distal end of the treatment section and opposite the body end, the body end being attached to the body section, the treatment end being formed as a seal (Fig. 3; [0095]-[0096]).
Luzon does not teach a pressure sensor configured to sense a pressure exerted by the treatment area on the treatment end of the treatment section; 
 However, Kelleher teaches in the same field of endeavor (Fig. 8; [0019]) a pressure sensor configured to sense a pressure exerted by the treatment area on the treatment end of the treatment section ([0168]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Luzon to include this feature as taught by Kelleher because this enables ensuring proper placement of device prior to irradiation treatment ([0168]).
The combination of Luzon and Kelleher teaches wherein the controller instructs the electromagnetic source to begin projecting only when (1) the light sensor senses the amount of ambient light at the emitting end of the treatment section is below the predefined threshold (Luzon [0095]-0098]; [0168] Kelleher [0168]), and (2) the pressure sensor senses the pressure exerted by the area of the skin on the treatment end of the treatment section is above a predefined pressure (Kelleher [0168]-[0169]).
Regarding claim 4, wherein the controller instructs the electromagnetic source to project the electromagnetic radiation only when (1) the light sensor senses the amount of ambient light at the emitting end is below the predefined threshold (Luzon [0095]-0098]; [0168] Kelleher [0168]), and (2) the pressure sensor senses the pressure exerted by the area of the skin on the emitting end is above a predefined pressure (Kelleher [0168]-[0169]).
Regarding claim 5, Luzon does not teach a timer, the controller being configured to instruct the electromagnetic source to continue projecting the electromagnetic radiation for a predetermined period of time measured by the timer. However, Kelleher teaches in the same field of endeavor (Fig. 8; [0019]) a timer, the controller being configured to instruct the electromagnetic source to continue projecting the electromagnetic radiation for a predetermined period of time measured by the timer ([0027]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Kelleher because this enables temporal control of the irradiation ([0027]).

Claim(s) 6, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luzon as applied to claim 1 above, in view of Cumbie (US 20090143842 A1; 6/4/2009; cited in IDS).
Regarding claim 6, Luzon does not teach a movable joint that attaches the treatment section to the body section. However, Cumbie teaches in the same field of endeavor (Abstract; [0290]) a movable joint that attaches the treatment section to the body section (Fig. 21; [0291]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Luzon to include this feature as taught by Cumbie because this enables flexibility in the tip for delivering the light (Fig. 21; [0021]).
Regarding claim 10, in the combination of Luzon and Cumbie, Cumbie teaches wherein the movable joint is a pivoting joint (Fig. 21; [0291] “rotate”).

Claim(s) 7, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luzon and Cumbie as applied to claim 6 above, and further in view of Nath (US 20130344454 A1; 12/26/2013; cited in IDS).
Regarding claim 7, the combination of Luzon and Cumbie does not teach wherein the pressure sensor senses a movement of the movable joint. However, Nath teaches in the same field of endeavor (Abstract) wherein the pressure sensor senses a movement of the movable joint (Fig. 4; [0065]; [0070]-[0072]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Luzon and Cumbie to include this feature as taught by Nath because this enables flexible tip with pressure sensing for only irradiating at the appropriate pressure ([0065]).
Regarding claim 9, the combination of Luzon and Cumbie does not teach wherein the movable joint comprises bellows. However, Nath teaches in the same field of endeavor (Abstract) wherein the movable joint comprises bellows (Fig. 4; Fig. 6c; [0072] “bellows”). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Luzon and Cumbie to include this feature as taught by Nath because this enables flexible tip with pressure sensing for only irradiating at the appropriate pressure ([0065]).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luzon and Cumbie as applied to claim 6 above, and further in view of Gilson (WO 2007016634 A2; 2/8/2007; cited in IDS).
Regarding claim 8, the combination of Luzon and Cumbie does not teach wherein the movable joint is a telescoping joint. However, Gilson teaches in the same field of endeavor (Abstract) wherein the movable joint is a telescoping joint (Fig. 1, 25; p. 12 lines 12-13; p. 13 lines 6-11). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Luzon and Cumbie to include this feature as taught by Gilson because this enables the light to be directed to hard to reach areas (p. 13 lines 6-14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan T Kuo whose telephone number is (408)918-7534. The examiner can normally be reached M-F 10 a.m. - 6 p.m. PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN T KUO/Primary Examiner, Art Unit 3792